Citation Nr: 1107445	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Prior to March 22, 2010, entitlement to an initial increased 
rating in excess of 30 percent for posttraumatic stress disorder 
(PTSD).  

2.  From March 22, 2010, entitlement to an initial increased 
rating in excess of 50 percent for posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to a total disability rating for individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  
In that decision, the RO granted service connection for PTSD with 
an evaluation of 30 percent disabling (effective May 25, 2005).  
The Veteran appealed the initial evaluation.  

The Veteran testified before the undersigned at a Videoconference 
hearing.  A transcript of the hearing has been associated with 
the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran is currently evaluated at 50 percent for PTSD.  At 
the January 2011 Board hearing, the Veteran stated that he is 
receiving Social Security Administration (SSA) disability 
benefits on the basis of his PTSD.  (Transcript, p 16.)  On 
remand, these records should be obtained and associated with the 
file.  A negative reply is requested.  

Additionally, the Board finds that another VA examination is 
warranted as there is conflicting evidence in the file regarding 
the severity of the Veteran's disability.  In April 2008, one of 
the Veteran's sisters, CM, stated that the Veteran's PTSD has 
improved since he has been going to group therapy.  In a February 
2009 statement, the Veteran's daughter described the Veteran's 
symptoms and denied that there had been improvement.  A March 
2010 VA examination report stated that the Veteran did not 
associate with his children very much.  

At a July 2008 VA examination, the Veteran was a self-employed 
contractor and had been so for 10 to 20 years.  He had lost less 
than one week of work in the last year due to PTSD.  The Veteran 
attended group therapy but had poor social interaction.  

The evidence shows the Veteran's Global Assessment of Functioning 
(GAF) scores have ranged between 40 and 60.  Some VA psychiatric 
records, which essentially monitor the Veteran's medications, 
show improvement while others simply show him to be stable.  The 
Veteran recently started VA psychotherapy in September 2010.  

A December 2010 evaluation by Dr. Justice shows the Veteran 
reported having a bad memory and hallucinations.  Dr. Justice 
stated he had poor judgment and bad social relationships.  She 
said he had a flat affect and his thought processes were 
impaired.  She had no previous evaluations of the Veteran to 
reference.  At the January 2011 Board hearing, the Veteran stated 
he only saw Dr. Justice the one time for the evaluation.  
(Transcript, p 12.)  

The Board finds a new examination by a board of two psychiatrists 
and/or psychologists is warranted to determine the current nature 
and severity of the Veteran's service-connected PTSD.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
Dr. Woolley stated in a September 2008 letter that the Veteran 
could not work, although it is unclear if this statement was 
based entirely on service-connected disabilities or if it is 
based on other service-connected disabilities.  Based on this 
evidence, the Board finds that the issue of TDIU has been 
reasonably raised by the record and is properly before the Board 
by virtue of his increased-rating claims pursuant to Rice.  

In August 2007, Dr. Woolley wrote a letter stating that the 
Veteran was impaired in his ability to work due to his PTSD.  At 
a July 2008 VA examination, the Veteran said he was a self-
employed contractor and had been so for 10 to 20 years.  He lost 
less than one week of work in the last year.  In September 2008, 
Dr. Woolley wrote again to state that the Veteran was 
significantly disabled due to other health problems, but also 
said that the Veteran was unable to work due to his PTSD.  In 
April 2009, Dr. Coffey wrote stating that he has known the 
Veteran his whole life.  The Veteran had problems with anger 
management, several PTSD symptoms and was unable to work.  At the 
March 2010 VA examination, the Veteran stated that the Veteran 
retired due to a psychiatric problem.  

On remand, the Veteran should receive a VA examination to 
determine the impact of his service connected disabilities (PTSD, 
tinnitus and bilateral hearing loss) on his ability to work.  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain SSA records for the Veteran and 
associate them with the file.  A negative 
reply is requested.  

2.  Schedule the Veteran for a VA psychiatric 
examination with two board certified 
psychiatrists and/or psychologists in order 
to ascertain the current level of severity of 
his service-connected PTSD.  The claims 
folder and a copy of this remand must be made 
available to the examiners in conjunction 
with the examination.  A notation to the 
effect that a records review took place 
should be included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
Veteran's service-connected PTSD and to 
comment on their severity.  The examiners 
should specifically address the degree of 
social and occupational impairment caused by 
the Veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale score 
should be provided.  Complete rationale 
should be given for all opinions reached.  

The examiners should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, the Veteran's service-connected 
disabilities (PTSD, tinnitus and bilateral 
hearing loss), either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  A 
complete rationale for any opinion expressed 
and conclusion reached should be set forth in 
a legible report.  

3.  Re-adjudicate the claim for an initial 
increased rating for PTSD and TDIU.  If the 
decision remains in any way adverse to the 
Veteran, provide a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include the applicable law 
and regulations considered pertinent to the 
issue remaining on appeal.  An appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 




appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

